IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                 Fifth Circuit

                                                                FILED
                                                              December 5, 2007
                               No. 07-10528
                            Conference Calendar           Charles R. Fulbruge III
                                                                  Clerk

UNITED STATES OF AMERICA

                                         Plaintiff-Appellee

v.

RONALD LEE WILLIAMS, JR

                                         Defendant-Appellant


                Appeal from the United States District Court
                     for the Northern District of Texas
                        USDC No. 4:06-CR-194-ALL


Before JOLLY, HIGGINBOTHAM, and PRADO, Circuit Judges.
PER CURIAM:*
     Appealing the Judgment in a Criminal Case, Ronald Lee Williams, Jr.
presents arguments that he concedes are foreclosed by United States v. Brown,
920 F.2d 1212, 1216-17 (5th Cir. 1991), which held that a district court may
order a term of imprisonment to run consecutively with an unimposed state
sentence. The Government’s motion for summary affirmance is GRANTED, and
the judgment of the district court is AFFIRMED.



     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
No. 07-10528




     2